
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 26
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of
			 Texas submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States Postal Service should issue a postage
		  stamp commemorating Juan Nepomuceno Seguin.
	
	
		Whereas Juan Nepomuceno Seguin was born October 27, 1806,
			 in San Fernando de Bejar, New Spain (known today as San Antonio, Texas), and
			 died on August 27, 1889;
		Whereas Juan Nepomuceno Seguin fought for the rights of
			 all native Texans, despite constant threat of death, by opposing General
			 Antonio Lopez de Santa Ana’s blatant disregard of the Mexican Constitution of
			 1824, which granted all citizens and subjects of Mexico their basic human
			 rights;
		Whereas in 1835 Juan Nepomuceno Seguin sought to convene
			 the first revolutionary meeting in protest of the devastating demands and
			 actions of the government of General Antonio Lopez de Santa Ana;
		Whereas on October 24, 1835, Juan Nepomuceno Seguin was
			 commended for his interception of vital documents sent to General Martin
			 Perfecto de Cos, commander of the Mexican Army in Texas, and was appointed by
			 the Commander in Chief of the Texas volunteer army, Stephen F. Austin, as the
			 captain of a volunteer company of Hispanic farmers and ranchers;
		Whereas the Seguin family supplied the Texas volunteer
			 army with cattle and crops from their ranch without compensation, and
			 encouraged other Hispanic ranchers to do the same;
		Whereas Juan Nepomuceno Seguin fought in the Battle of
			 Concepcion, which led to the occupation of the Mission San Antonio de Valero
			 (commonly known as the Alamo);
		Whereas on December 9, 1835, Juan Nepomuceno Seguin was an
			 active participant in the liberation of San Antonio, during which General
			 Martin Perfecto de Cos surrendered and paroled his army by withdrawing it south
			 of the Rio Grande;
		Whereas Juan Nepomuceno Seguin and the other volunteers in
			 his company were among the 189 brave and heroic men who, on February 22, 1836,
			 fell back to the reinforced battlements of the Alamo to which the Mexican Army
			 under the command of General Antonio Lopez de Santa Ana laid siege;
		Whereas Juan Nepomuceno Seguin escaped the fate of the
			 other defenders of the Alamo because Colonel William B. Travis sent him on an
			 urgent mission to the town of Goliad to seek reinforcements from Colonel James
			 W. Fannin on March 5, 1836, the day before the fall of the Alamo;
		Whereas Juan Nepomuceno Seguin, upon hearing of the fall
			 of the Alamo, promptly raised a new company for the defense of Texas, and
			 joined forces with General Sam Houston, commander of the remaining Texas
			 volunteer army;
		Whereas Juan Nepomuceno Seguin was among the 750 Texans
			 who defeated 1,500 soldiers of the Mexican Army near the confluence of Buffalo
			 Bayou and the San Jacinto River, which led to the establishment of the Republic
			 of Texas and, later, statehood for Texas;
		Whereas Juan Nepomuceno Seguin was an important political
			 figure in both the Republic and the State of Texas, serving as mayor of San
			 Antonio, senator in the Congress of the Republic of Texas, and judge of Wilson
			 County, Texas;
		Whereas Juan Nepomuceno Seguin has been recognized by the
			 State of Texas as a hero of its war for independence, and has been honored by
			 the citizens of Walnut Spring, Texas, who renamed their town Seguin,
			 Texas;
		Whereas all children in the United States, regardless of
			 where they live, currently learn about Juan Nepomuceno Seguin, a historically
			 significant Hispanic figure; and
		Whereas Juan Nepomuceno Seguin fought for freedom,
			 justice, and dignity for all peoples: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 Postal Service should issue a postage stamp commemorating Juan Nepomuceno
			 Seguin; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 postage stamp be issued.
			
